DETAILED ACTION
This office action is responsive to communication filed on June 3, 2021.
Response to Amendment
The amendment filed June 3, 2021 will not be entered as it would require further search and/or consideration.  For instance, the amendment recites that the generator expands a dynamic range of an image using the first image signal and the second image signal.  This changes the scope of claim 1 and would thus require further search and/or consideration.  Additionally, this amendment renders claim 1 different in scope and content than previously objected-to claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696